        Case 1:20-mc-00014-WS-B Document 1 Filed 10/09/20 Page 1 of 2                                                   PageID #: 1

AO 451 (Rev. 12/12) Clerk's Certification of a Judgment to be Registered in Another District


                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                            Eastern District of Louisiana

            Mid-Gulf Shipping Company Inc.
                             Plaintiff
                                 V.                                                            Civil Action No. 20-000390
                     Energy Subsea LLC
                            Defendant



         CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          I certify that the attached judgment is a copy of a judgment entered by this court on (date)                      07/13/2020

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.


 Date:            08/24/2018
                                                                                               CLERK OFCOm
Case 1:20-mc-00014-WS-B Document 1 Filed 10/09/20 Page 2 of 2 PageID #: 2
     Case 2:20-cv-00390-LMA-DMD Document 15 Filed 07/13/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MID-GULF SHIPPING COMPANY INC.                                       CIVIL ACTION

VERSUS                                                                      No. 20-390

ENERGY SUBSEA LLC                                                         SECTION I

                                   JUDGMENT

      On this date, the Court issued an order and reasons granting plaintiff Mid-

Gulf Shipping Company Inc.'s motion for a default judgment against defendant

Energy Subsea LLC.

      Accordingly,

      IT IS ORDERED that the motion for a default judgment is GRANTED and

that judgment shall be entered in favor of Mid-Gulf Shipping Company Inc. and

against Energy Subsea LLC in the principal amount of $863,950.00 (the "principal

amount").

      IT IS FURTHER ORDERED that Mid-Gulf Shipping Company Inc. shall be

awarded post-judgment interest, at the federal statutory rate pursuant to 28 U.S.C.

§ 1961, on the principal amount from the date of entry of this judgment until paid.

      New Orleans, Louisiana, July 13, 2020.




                                                 LANCE   AFRICK
                                          UNITED STATES ISTRICT JUDGE

                                                            CLERK'S OFFICE
                                                                 A TRUE COPY

                                                                   SEP 1 1 2020

                                                            Deputy Clerk, U.S. District Court
                                                              Eastern District of Louisiana
                                                                   New Orleans, LA
